FILED
MEMORANDUM DECISION                                             Jul 27 2016, 6:11 am

                                                                    CLERK
Pursuant to Ind. Appellate Rule 65(D),                          Indiana Supreme Court
                                                                   Court of Appeals
this Memorandum Decision shall not be                                and Tax Court

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE1                                         ATTORNEYS FOR APPELLEE
Eddy L. Buchanan                                          Gregory F. Zoeller
Carlisle, Indiana                                         Attorney General of Indiana
                                                          Katherine Modesitt Cooper
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Eddy L. Buchanan,                                         July 27, 2016
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A05-1510-CR-1600
        v.                                                Appeal from the
                                                          Delaware Circuit Court
State of Indiana,                                         The Honorable
Appellee-Plaintiff.                                       John M. Feick, Judge
                                                          Trial Court Cause No.
                                                          18C04-1201-FA-2




1
 Attorney Megan B. Quirk filed Appellant’s Notice of Appeal, Brief, and Appendix, but she was thereafter
granted leave to withdraw, and defendant Eddy L. Buchanan now proceeds pro se.

Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016          Page 1 of 20
      Kirsch, Judge.


[1]   Following a bench trial, Eddy L. Buchanan (“Buchanan”) was found guilty but

      mentally ill of having committed attempted murder,2 a Class A felony, and

      criminal confinement as a Class B felony,3 and he was adjudged to be a habitual

      offender.4 Buchanan appeals, raising the following two restated issues:

                 I. Whether there was sufficient evidence to support the trial
                 court’s rejection of Buchanan’s insanity defense; and


                 II. Whether the trial court properly sentenced Buchanan.


[2]   We affirm.5


                                      Facts and Procedural History
[3]   In January 2012, Buchanan, his wife Ashley6 Chalfant (“Chalfant”), and

      Chalfant’s three young children resided in a home in Muncie, Indiana. The

      oldest, D.F., was seven years old at that time. On the morning of January 4,




      2
       See Ind. Code §§ 35-41-5-1, 35-42-1-1(1). We note that the statutes under which Buchanan was convicted
      were amended effective July 1, 2014; however, we apply the statutes that were in effect at the time he
      committed his offenses in January 2012.
      3
          See Ind. Code §§ 35-42-3-3(a)(1) and 35-42-3-3(b)(2)(A).
      4
          See Ind. Code §35-50-2-8.
      5
       We note that Buchanan was also charged with and found guilty but mentally ill of having committed Class
      D felony domestic battery, but the trial court did not enter judgment of conviction on that conviction due to
      double jeopardy concerns.
      6
       We note that the record contains two spellings, Ashley and Ashely. We will use the spelling found in the
      charging information, subpoena issued by the trial court, and transcript.

      Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016              Page 2 of 20
      2012, Buchanan awoke Chalfant and instructed her not to send the kids to

      school that day. Chalfant was recuperating from having had back surgery in

      December 2011, and she went back to sleep for a while longer. After she got

      up, she and Buchanan argued, and he accused Chalfant of cheating on him with

      the landlord and told her to take a shower. She managed to shower, although

      had difficulty because of the recent back surgery, and then she made her way to

      the living room and sat on the couch with two of the children, including D.F.

      Buchanan and Chalfant continued to argue, and, at some point, Buchanan

      threw a weight at her. He then retrieved a butcher knife from the kitchen and

      stabbed Chalfant in the left arm. The children ran into a bedroom, and their

      mother screamed for help. Buchanan stabbed Chalfant at least five more times,

      while making statements to her such as “till death do us part” and telling

      Chalfant that she “shouldn’t have cheated on him.” Tr. at 64, 67-68. He also

      said that “he had two cousins that had killed their wives. And [she] was no

      different.” Id. at 69. As Chalfant screamed to D.F. to get help, Buchanan

      yelled to D.F., “[I]f you come out here, you’ll be laying on the ground like your

      mom.” Id. at 93-94. At some point, D.F. needed to use the bathroom, so

      Buchanan covered D.F.’s head and walked him out of the bedroom and to the

      bathroom and back, while holding a knife to D.F.’s back.


[4]   Buchanan moved a couch in front of the front door, to block entry or exit, and

      then he ingested a bottle of Valium and passed out on that couch. Chalfant was

      on another couch, bleeding profusely. Sometime after Buchanan was asleep or

      unconscious, D.F. came out of the bedroom and ran around the house trying to


      Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 3 of 20
      find a phone. Eventually, D.F. kicked out a small playroom window – the only

      window in the house without bars on it – and climbed out. He waved down a

      vehicle, and the driver, later determined to be Mitchell Parks (“Parks”), stopped

      and spoke to D.F., who was scared and crying. Parks called 911 and waited

      until emergency vehicles arrived.


[5]   Lieutenant Rick Eber (“Lieutenant Eber”) of the Muncie Police Department

      arrived, along with other emergency personnel. From outside of the home, he

      heard Chalfant faintly say, “I’m stabbed all over, I’m dying.” Tr. at 45. After

      talking to D.F. and learning Chalfant and Buchanan were both still inside,

      Lieutenant Eber kicked open the front door, because all doors were locked and

      the windows barred, except the one small one. The door was blocked by the

      couch, but police pushed it open and saw Buchanan lying on the couch, with

      Chalfant injured and bleeding on another couch. Lieutenant Eber heard

      Chalfant say, “Eddy stabbed me.” Id. at 49.


[6]   Chalfant was transported to the hospital, where physicians determined she had

      been stabbed at least six times, including wounds to the torso, upper left arm,

      and the right side of her back. Chalfant lost approximately half of her blood

      volume. She also sustained a fractured rib, laceration to the liver, puncture

      wound to her left lung, and puncture wound to the pericardium.


[7]   The State charged Buchanan with Class A felony attempted murder, Class B

      felony criminal confinement, Class D felony domestic battery, and a habitual

      offender sentence enhancement. Prior to trial, Buchanan filed a Notice of


      Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 4 of 20
      Defense of Mental Disease or Defect pursuant to Indiana Code section 35-41-3-

      6. The trial court appointed board-certified psychiatrist Dr. Rebecca Mueller

      (“Dr. Mueller”) and licensed clinical psychologist Dr. Frank Krause (“Dr.

      Krause”) to evaluate Buchanan and file a report with the trial court. In March

      2012, Dr. Mueller filed her report, in which she rendered an opinion that

      Buchanan was not sane at the time of the offenses. Thereafter, in June 2012,

      Dr. Krause filed his report, rendering an opinion that Buchanan was sane. The

      three-day bench trial occurred in January 2015.


[8]   At trial, both experts testified. In preparing her report, Dr. Mueller interviewed

      Buchanan at the jail and reviewed his psychiatric records from Ball

      Memorial/IU Health for the period of 2003-2011, which involved two

      hospitalizations. State’s Ex. 38. She also reviewed Buchanan’s incarceration

      records, which included information from the nursing staff, and she reviewed

      the current charging information and probable cause affidavit. Id. During her

      interview with Buchanan, he reported that he heard things in his cell that others

      did not hear and that he saw things that others told him did not actually occur.

      Her report emphasized such post-arrest psychosis, although Buchanan denied

      having any prior history of delusions and hallucinations. Buchanan reported to

      Dr. Mueller that his mother suffered from schizophrenia and that his maternal

      uncles did, too. Dr. Mueller’s ultimate diagnosis of Buchanan was

      “Schizoaffective, Depressed type,” noting “Of importance is the positive

      correlation of his first degree family member having thought disorders across

      the spectrum.” Id. Dr. Mueller concluded that Buchanan suffered from a


      Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 5 of 20
      mental disease or defect such that he was unable to appreciate the wrongfulness

      of his conduct when he committed the crimes. Id.; Tr. at 175.


[9]   Dr. Krause’s evaluation included a review of documents and videos, as well as

      an interview, a medical history, psychological testing, and a substance abuse

      screening. State’s Ex. 40. During the interview portion of the evaluation,

      Buchanan told Dr. Krause that he had been off his medication and was suicidal.

      He reported that he and his wife had been arguing on the morning in question

      and that he stabbed her, and he also reporting putting the couch in front of the

      door. He denied experiencing any hallucinations or delusions. Dr. Krause

      administered the Personality Assessment Inventory (“PAI”) to Buchanan, and

      Dr. Krause’s report stated that “[Buchanan’s] responses suggest that he is an

      individual who is easily angered, has difficulty controlling the expression of his

      anger, and is perceived by others as having a hostile, angry temperament.” Id.

      Dr. Krause also found in his report that Buchanan tended to portray himself in

      a negative or pathological manner, and “Some deliberate distortion of the

      clinical picture may be present.” Id. Based on the PAI results, along with other

      matters assessed during the evaluation, including prior history of antisocial

      personality disorder, Dr. Krause diagnosed Buchanan as “malingering,” which

      Dr. Krause described as when a person feigns a mental illness or reports

      exaggerated symptoms and conditions. Id. Dr. Krause’s ultimate diagnosis

      was: Bipolar II Disorder; Intermittent Explosive Disorder; Malingering; and

      Borderline Personality Disorder. Id. Dr. Krause concluded that, although

      Buchanan has these mental illnesses, Buchanan did not suffer from a mental


      Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 6 of 20
       condition that grossly and demonstrably impaired his perception and that

       Buchanan was able to appreciate the wrongfulness of this actions on January 4,

       2012. Id.; Tr. at 281-82.


[10]   The State presented other witnesses, including police officers and Chalfant.

       Thereafter, Buchanan testified in his defense. He testified to suffering from

       bipolar disorder and post-traumatic stress syndrome (“PTSD”) and to having

       attempted suicide in December 2011. Following that attempt, he was in Ball

       Memorial Hospital’s “psych ward” for a couple of weeks, until being released

       on December 24, 2011. Tr. at 147. When asked about the stabbing incident on

       January 4, 2012, Buchanan testified, “I don’t remember any of it at all.” Id. In

       fact, he had no recollection of any of the day’s events, including waking up or

       being in the hospital after the incident.


[11]   Both parties submitted proposed findings of fact and conclusions of law thereon

       to the trial court, and, on July 20, 2015, the trial court issued its Findings of

       Fact, Conclusions of Law, and Judgment of Conviction (“Order”), finding

       Buchanan guilty but mentally ill on all counts, and it adjudicated him to be a

       habitual offender.7 In reaching its guilty-but-mentally-ill decision, the trial court

       recognized that it was presented with conflicting expert opinions, and it

       accepted Dr. Krause’s expert opinion, while finding Dr. Mueller’s to be not

       credible. The trial court explained in detail certain aspects of Dr. Mueller’s



       7
        We note that the trial court’s thoroughness in its Findings of Fact, Conclusions of Law, and Judgment of
       Conviction, which was thirty-three pages in length, aided our appellate review.

       Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016            Page 7 of 20
       evaluation, report, and testimony that caused it to find her opinion and

       conclusion not credible. Those included the following matters: First, Dr.

       Mueller’s report emphasized Buchanan’s self-report of post-arrest hallucinations

       in his jail cell. However, after she filed her report, she viewed Buchanan’s

       videotaped interrogation with Detective Jami Brown, which occurred four days

       after the incident. After viewing it, she noted in the margin of her report that

       Buchanan’s psychosis “now N/A given investigator interview[,]” where

       Buchanan did not mention any hallucinations to the investigator having

       occurred, either at the time of the offense or after arrest. State Ex. 38. The trial

       court found that Dr. Mueller’s note “calls into question and casts doubt upon

       [Buchanan’s] self-report of post arrest hallucinations.” Appellant’s App. at 254.


[12]   Second, the trial court observed that Dr. Mueller’s report and opinion rested

       “entirely on the self-report of [Buchanan.]” Id. at 255. That is, her diagnosis of

       “Schizoaffective, Depressed Type” was based, in part, on Buchanan’s report of

       a family history, specifically he told her that his mother and maternal uncles

       suffered from schizophrenia. State’s Ex. 38. The trial court observed that Dr.

       Mueller “took no steps to corroborate this information.” Appellant’s App. at

       255. Further, the trial court recognized that Buchanan’s reported family history

       was inconsistent with that which he told Dr. Krause, as Buchanan initially

       denied any family history to Dr. Krause and later told Dr. Krause that his

       mother and aunts suffered from schizophrenia. Therefore, the trial court found,

       Buchanan gave “three completely different and contradictory reports on family

       history: none, mother and aunts, and mother and uncles.” Id. The trial court


       Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 8 of 20
       was troubled that, while Dr. Mueller had indicated that the family history was

       “[o]f importance” in reaching her ultimate opinion, she did not take steps to

       corroborate what Buchanan had told her. Id.; State’s Ex. 38.


[13]   Third, the trial court noted that while “mental disease or defect” is defined by

       law, Dr. Mueller on cross-examination was not able to accurately state the

       appropriate definition of the phrase as it relates to the defense of insanity and

       her opinion of that. The trial court found that Dr. Mueller’s definition of

       mental disease or defect, which relied on the Diagnostic and Statistical Manual

       (“DSM”) “is not only incorrect, it is much broader than the statutory

       definition” because it includes many mental diseases, such as personality

       disorders, depression, anorexia, and others “that do not fall within the very

       narrow definition of ‘mental disease or defect’ as it relates to the insanity

       statu[t]e.” Appellant’s App. at 257-58. Because of her “unfamiliarity with this

       fundamental and crucial definition,” the trial found that her opinion that

       Buchanan, because of mental disease or defect, was unable to appreciate the

       wrongfulness of his conduct at the time of his offense was “called into

       question.” Id. at 258.


[14]   Fourth, the trial court observed that, even if it were to accept Dr. Mueller’s

       opinion that Buchanan suffered from Schizoaffective Disorder on the date in

       question, she “did not offer any explanation as to how that disorder is in any

       way connected to [Buchanan’s] ability to appreciate the wrongfulness of his

       actions” or how that disorder impaired Buchanan’s perception of reality on the

       day of the stabbing, noting that there was no evidence presented that Buchanan

       Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 9 of 20
       suffered from hallucinations or delusions on the day of the stabbing or any time

       prior thereto. Id. at 259.


[15]   In addition to explaining its reasons for discounting Dr. Mueller’s opinion and

       conclusions, the trial court cited to other non-expert “demeanor-type evidence”

       that supported Dr. Krause’s conclusion that Buchanan did appreciate the

       wrongfulness of his conduct on the day in question. Id. at 264. For instance,

       evidence was presented that Buchanan was angry on the day in question,

       accusing Chalfant of having had sex with another man and ordering her to take

       a shower. Chalfant complained about the water being cold, and she could not

       adjust it herself due to the recent back surgery, and Buchanan became angrier.

       They argued in the living room, where Chalfant accused him of taking money

       from her purse, and Buchanan got a weight from another room and threw it at

       her. He thereafter began stabbing her. He made statements during the stabbing

       such as “till death do us part,” reminding Chalfant of her wedding vows. He

       told her that he had cousins “who killed their wives, and they got away with it,”

       demonstrating that he knew killing someone was wrong. Id. at 265; Tr. at 69.

       He also covered D.F.’s head when he walked D.F. to the restroom and back to

       the bedroom, thereby shielding him from seeing what Buchanan had done to

       D.F’s mother, which the trial court viewed as an indication that Buchanan

       recognized the wrongfulness of his actions.


[16]   In addition, the trial court’s Order also found that Buchanan’s testimony was

       “not credible.” Appellant’s App. at 262. Although Buchanan testified at trial to

       having no recollection whatsoever of the events of January 4, 2012, when he

       Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 10 of 20
       met with Dr. Mueller on March 12, 2012, he recalled and related details of the

       January 4 morning, including that he made a steak-and-eggs breakfast for

       Chalfant, there was a steak knife on her plate, and they may have had a “knife

       fight.” State Ex. 38. Similarly, Buchanan, when he met with Dr. Krause on

       May 25, 2012, related details of the January 4 morning, including that he was

       off his medication on January 4, he and Chalfant argued, he stabbed her, and

       he put a couch in front of the door. Also, during the January 8, 2012 interview

       with police, Buchanan stated that he and Chalfant argued about her having an

       extramarital affair, he swung a knife at her, he took pills because he wanted to

       die with Chalfant. The trial court found that Buchanan was “feigning memory

       loss because he believes it is in his best interest to do so[,]” and the “feigned

       memory loss is simply more evidence of malingering.” Id.


[17]   The trial court ultimately concluded that Buchanan failed to prove that he was

       legally insane at the time of the offense. However, the trial court concluded

       that Buchanan was guilty but mentally ill of the charged offenses, and it

       thereafter adjudicated him a habitual offender. At the subsequent sentencing

       hearing, the trial court identified aggravating factors, which included: (1)

       Buchanan had a history of criminal activity; (2) he violated the conditions of

       parole when he committed the instant crimes; (3) Buchanan exercised a degree

       of care and planning in the commission of the crimes as evidenced by having

       the children stay home from school and, after he stabbed Chalfant, barricading

       the door so that no one could help her; (4) the harm, injury, loss, or damage

       suffered by Chalfant was significant and greater than the elements necessary to


       Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 11 of 20
       prove the commission of the offenses; (5) there were three prior attempts at

       rehabilitation through supervised probation, parole, and incarceration that were

       unsuccessful; (6) the facts of the instant case “are particularly disturbing”; and

       (7) there appears to be a distinct pattern or similarity indicated by the violent

       nature of Buchanan’s past criminal history. Tr. 315-16. The trial court also

       identified mitigating circumstances that included: (1) Buchanan had “some

       family backing and support”; (2) his “apparent repentant attitude”; (3) there

       may have been mental vagaries in Buchanan’s reasoning, which he thought

       tended to justify his actions, though they failed to rise to the level of a defense;

       and (4) he acknowledged financial responsibility and a willingness to make

       restitution to Chalfant. Id. at 316-17.


[18]   After finding that the aggravating factors outweighed the mitigating ones, the

       trial court imposed a sentence of forty years executed for attempted murder and

       twenty years executed for criminal confinement, to be served concurrently.

       Appellant’s App. at 274. The trial court enhanced Buchanan’s forty-year

       sentence by thirty years for being a habitual offender, for a total sentence of

       seventy years, to be served at a “correctional facility that offers some sort of

       treatment or counseling to address his mental issues.” Tr. at 317. Buchanan

       now appeals.




       Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 12 of 20
                                      Discussion and Decision

                                          I. Insanity Defense
[19]   Even when the State proves every element of a charged offense beyond a

       reasonable doubt, a defendant can avoid criminal responsibility for that offense

       by raising and proving an insanity defense. Galloway v. State, 938 N.E.2d 699,

       708 (Ind. 2010); Lawson v. State, 966 N.E.2d 1273, 1278-79 (Ind. Ct. App.

       2012), trans. denied. Indiana Code Section 35-41-3-6 states:


               (a) A person is not responsible for having engaged in prohibited
               conduct if, as a result of mental disease or defect, he was unable
               to appreciate the wrongfulness of the conduct at the time of the
               offense.


               (b) As used in this section, “mental disease or defect” means a
               severely abnormal mental condition that grossly and
               demonstrably impairs a person’s perception, but the term does
               not include an abnormality manifested only by repeated unlawful
               or antisocial conduct.


       Mental illness alone is not sufficient to relieve a defendant from criminal

       responsibility. Galloway, 938 N.E.2d at 708. Rather, a defendant must establish

       both that he suffers from a mental illness and that this mental illness rendered

       him unable to appreciate the wrongfulness of his conduct at the time of the

       offense. Id. A defendant bears the burden of proving the insanity defense by a

       preponderance of the evidence. Id. A defendant who is mentally ill, but fails to

       establish that he or she was unable to appreciate the wrongfulness of his or her

       conduct, may be found guilty but mentally ill. Id. As this court has observed,

       Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 13 of 20
       “[W]hile, all too often, horrific acts are irrational, this does not mean that the

       perpetrator of those acts must be legally insane.” Fernbach v. State, 954 N.E.2d
1080, 1087 (Ind. Ct. App. 2011), trans. denied.


[20]   Buchanan asserts that the trial court erred when it rejected his insanity defense

       and, instead, found him guilty but mentally ill. Because Buchanan bore the

       burden of establishing his insanity defense, he is now appealing from a negative

       judgment. When reviewing a negative judgment, this court will not reweigh

       evidence, reassess witness credibility, or disturb reasonable inferences made by

       the trier of fact, even if more reasonable inferences arguably could have been

       made. Lawson, 966 N.E.2d at 1279. A defendant appealing a rejection of his or

       her insanity defense must demonstrate that the evidence is without conflict and

       leads only to the conclusion that he or she was insane when the crime was

       committed. Id.


[21]   The question of whether a defendant appreciated the wrongfulness of his

       conduct at the time of the offense is a question of fact for the fact-finder to

       determine. Galloway, 938 N.E.2d at 709. Although Indiana Code Section 35-

       36-2-2 provides for the use of expert testimony to assist the trier of fact in

       determining the defendant’s insanity, the trier of fact has extremely wide

       latitude and such expert testimony is merely advisory. Id. Our courts have

       recognized, “When mental health experts who have examined a defendant offer

       conflicting opinions on whether a defendant was insane at the time of the

       offense, i.e. where one or more experts testify that the defendant was insane

       while others testify that he or she was sane, such conflicting testimony generally

       Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 14 of 20
       ‘is sufficiently probative of sanity.’” Lawson, 966 N.E.2d at 1273 (citing

       Galloway, 938 N.E.2d at 710).


[22]   Here, the trial court was presented with conflicting expert opinions as to

       whether Buchanan appreciated the wrongfulness of his conduct on January 4,

       2012. Buchanan essentially argues that the trial court should have accepted Dr.

       Mueller’s opinion of insanity over Dr. Krause’s opinion of sanity. However,

       we cannot reweigh the testimony of the experts or reassess credibility. Lawson,
966 N.E.2d at 1280-81. Thus, here, the trial court as the fact-finder was free to

       credit Dr. Krause’s opinion over Dr. Mueller’s. See Lawson, 966 N.E.2d at 1281

       (jury was free to credit one doctor’s opinion that defendant was sane over other

       doctor’s opinion that defendant was insane when he committed crimes).


[23]   We observe that, even if the experts had agreed that Buchanan was insane, our

       Supreme Court has held that “even unanimous expert testimony is not

       conclusive on the issue of sanity.” Galloway, 938 N.E.2d at 709; Fernbach, 954
N.E.2d at 1086 (finding it was reasonable for jury to disregard insanity opinions

       of expert witnesses), trans. denied. That is, a fact-finder may still reject an

       insanity defense if there is “other evidence of probative value from which a

       conflicting inference of sanity can be drawn.” Galloway, 938 N.E.2d at 712.

       Such evidence may include “demeanor evidence that, when considered in light

       of the other evidence, permits a reasonable inference of sanity to be drawn.” Id.

       In this case, the trial court explained that it considered not only the experts’

       reports and testimony, but also demeanor evidence, which it found

       corroborated a finding of sanity. In its Order, the trial court reviewed the

       Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 15 of 20
       events of the morning of January 4, which included Buchanan’s concern and

       accusation that Chalfant had engaged an extramarital affair, his ordering her to

       shower because “he thought [she’d] been with somebody that night,” their

       ensuing argument, his first throwing a weight at her, then stabbing her. Tr. at

       59. The trial court also noted that Buchanan made statements to Chalfant that

       indicated he appreciated the wrongfulness of his actions, such as telling her his

       two cousins “got away” with killing their wives, and Buchanan covered D.F.’s

       head so he would not see what Buchanan had done to her. Id. at 69. From the

       events of the morning, the trial court inferred that Buchanan “attacked []

       Chalfant out of anger and revenge.” Appellant’s Br. at 266.


[24]   Here, Dr. Krause’s report and testimony was probative evidence that Buchanan

       was sane when he committed his crimes, which alone “is sufficiently probative

       of sanity,” despite its conflict with Dr. Mueller’s opinion that he was insane.

       See Galloway, 938 N.E.2d at 710. Additionally, lay witness testimony was

       presented, including Chalfant’s and D.F.’s, that corroborated the opinion that

       Buchanan was sane. Accordingly, Buchanan has failed to establish that the

       evidence is without conflict and leads only to the conclusion that he was insane

       when the crime was committed.


                                               II. Sentencing
[25]   Following a sentencing hearing, the trial court entered a written sentencing

       order (“Sentencing Order”), and in it the trial court identified aggravating and

       mitigating circumstances. Finding that the aggravators outweighed the


       Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 16 of 20
       mitigators, the trial court sentenced Buchanan to forty years on the attempted

       murder conviction, which the trial court enhanced by thirty years for the

       habitual offender adjudication, for a total of seventy years on the attempted

       murder conviction. As to the Class B felony criminal confinement conviction,

       the trial court imposed twenty years, to be served concurrently with the

       attempted murder conviction.


[26]   As long as the sentence is within the statutory range, it is subject to review only

       for an abuse of discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

       aff’d on reh’g, 875 N.E.2d 218 (Ind. 2007). An abuse of discretion occurs if the

       decision is clearly against the logic and effect of the facts and circumstances

       before the court, or the reasonable, probable, and actual deductions to be drawn

       therefrom. Id. Examples of ways in which a trial court may abuse its discretion

       include: (1) failing to enter a sentencing statement; (2) entering a sentencing

       statement that explains reasons for imposing the sentence but the record does

       not support the reasons; (3) the sentencing statement omits reasons that are

       clearly supported by the record and advanced for consideration; or (4) the

       reasons given in the sentencing statement are improper as a matter of law.

       Kimbrough v. State, 979 N.E.2d 625, 628 (Ind. 2012). However,


               [b]ecause the trial court no longer has any obligation to weigh
               aggravating and mitigating factors against each other when
               imposing a sentence, a trial court cannot now be said to have
               abused its discretion by failing to properly weigh such factors.
               This is so because once the trial court has entered a sentencing
               statement, which may or may not include the existence of
               aggravating and mitigating factors, it may then impose any

       Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 17 of 20
               sentence that is authorized by statute and permitted under the
               Indiana Constitution.


       Sharkey v. State, 967 N.E.2d 1074, 1078 (Ind. Ct. App. 2012) (internal citations

       omitted).


[27]   Although a trial court may have acted within its lawful discretion in

       determining a sentence, Appellate Rule 7(B) provides that the appellate court

       may revise a sentence authorized by statute if the appellate court finds that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender. Id. “It is on this basis alone that a criminal defendant may now

       challenge his sentence where the trial court has entered a sentencing statement

       that includes a reasonably detailed recitation of its reasons for imposing the

       particular sentence that is supported by the record, and the reasons are not

       improper as a matter of law.” Id.


[28]   On appeal, Buchanan argues that the sentence imposed was “inappropriate,”

       asserting that the trial court did not consider Buchanan’s “inability to control

       his behavior due to his disorder/impairment” or “any limitation of his

       functioning,” as well as “the duration of his mental illness[.]” Appellant’s Br. at

       15. Although claiming generally that the sentence is “inappropriate,”

       Buchanan does not challenge his sentence with respect to his character or the

       nature of his offense. He has therefore waived any argument that his sentence

       is inappropriate. Ind. App. Rule 46(A)(8); Allen v. State, 875 N.E.2d 783, 788

       n.8 (Ind. Ct. App. 2007).


       Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 18 of 20
[29]   To the extent that Buchanan’s claim is that the trial court abused its discretion

       because it failed to consider as a mitigator that he suffered from a mental

       illness, we reject that claim. The trial court expressly identified the following as

       a mitigating circumstance:


               There may tend to be mental vagaries[] in [Buchanan’s]
               reasoning, which he thought tended to justify his actions, though
               they failed to rise to the level of a defense.


       Appellant’s App. at 274; Tr. at 316. The Sentencing Order further expressly

       addressed Buchanan’s mental health issues by recommending that “[Buchanan]

       be placed in a correctional facility which offers some sort of treatment or

       counseling to address [his] mental health issues.” Appellant’s App. at 274. Thus,

       the record before us reflects that, when sentencing Buchanan, the trial court

       recognized and considered that Buchanan suffered from one or more mental

       illnesses.


[30]   To the extent that Buchanan contends that the trial court should have afforded

       his mental disease or defect more weight than it did, we reject that claim as

       well. A trial court no longer has any obligation to weigh aggravating and

       mitigating factors against each other when imposing a sentence, and, therefore,

       a trial court cannot now be said to have abused its discretion by failing to

       properly weigh such factors. See Richardson v. State, 906 N.E.2d 241, 246 (Ind.

       Ct. App. 2009) (weight trial court gives to mitigating factors is not subject to

       appellate review). Accordingly, Buchanan has failed to establish either that his



       Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 19 of 20
       sentence was inappropriate or that the trial court abused its discretion when it

       sentenced him.


[31]   Affirmed.


[32]   Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A05-1510-CR-1600 | July 27, 2016   Page 20 of 20